          Case 1:20-cr-00129-PB Document 19 Filed 03/23/21 Page 1 of 4




                          UNITED STATES PROBATION & PRETRIAL SERVICES
                                          District of New Hampshire

                                          MEMORANDUM

DATE                  March 22, 2021

TO:                   Honorable Andrea K. Johnstone
                      U.S. Magistrate Judge

FROM:                 Jacqulyne Santullo
                      U.S. Probation Officer

RE:                   U.S. v. Jonathan McKnight (Dkt #1:20-cr-00129-PB)

                     Report of Bail Violation – Warrant Recommended

The probation officer respectfully requests that the Court issue a warrant for Jonathan
McKnight so that he may be brought before the Court and be made to show cause as to why
his bail should not be revoked. In support of this request, the probation officer offers the
following information.

Release Status

On October 20, 2020, Jonathan McKnight appeared before U.S. Magistrate Judge Andrea K.
Johnstone for an initial appearance, pursuant to an Indictment charging him with Interference with
Commerce by Threats or Violence, in violation of 18 U.S.C. §§ 1951(a). At that time, the defendant
stipulated to detention.

On November 30, 2020, the defendant appeared before the Court for a bail hearing. Counsel for
the government argued for continued detention. Probation also recommended detention based on
the defendant’s criminal history, past probation/parole non-compliance, substance abuse, mental
health history and the nature of the instant offense. Defense counsel requested a continuance and
the Court ordered the defendant temporarily detained pending a further hearing.

On December 15, 2020, the defendant appeared before the Court for a continued bail hearing. At
that time, the Court ordered the defendant released to Melissa Benoit’s residence until he could
secure housing at a sober living program. The court also ordered that the defendant participate in
an intensive outpatient program (IOP) and that he contact Manchester Mental Health within 24
hours to begin the process of obtaining mental health services. Defense counsel advised the Court
that the defendant had a scheduled appointment with Farnum Center, a substance abuse treatment
facility in Manchester, NH, on December 16, 2020.
           Case 1:20-cr-00129-PB Document 19 Filed 03/23/21 Page 2 of 4

Jonathan McKnight (Dkt #1:20-cr-00129-PB)
March 23, 2021
Report of Bail Violation – Warrant Recommended

On January 4, 2021, the defendant commenced IOP at Farnum Center. On January 11, 2021, the
defendant moved into Starting Point, a sober living residence in Manchester, NH.

Details of Current Violation(s):

Violation of Condition 8(z): The defendant shall comply with the following residential
requirements and restrictions: secure housing at a sober living residence preapproved by probation
by January 15, 2021 and any change in residence must be preapproved by the supervising officer.

On February 9, 2021, the probation officer received a phone call from the defendant advising that
he was terminated from Starting Point, a sober living residence in Manchester, NH. The defendant
reported that another resident overdosed, and the program accused him of being involved in
supplying the drugs. On February 11, 2021, a faculty member at Starting Point confirmed this
account to the probation officer and noted that multiple residents came forward to report the
defendant’s involvement. The probation officer subsequently spoke with the defendant and
instructed him to secure housing at another sober living residence. As of this writing, the defendant
has failed to comply with those instructions.

Most recently, the defendant reported to be staying with a family friend, John Riley in Manchester,
NH. On March 22, 2021, the probation officer spoke with Riley who advised that the defendant is
no longer living with him. Riley also noted that he and the defendant got into a verbal altercation
on or around March 7, 2021, when the defendant took his vehicle without permission.

Violation of Condition 8(i): Meaningfully participate in a program of inpatient or outpatient
substance abuse treatment, which may include medication assisted treatment, if deemed advisable
by the supervising officer and do not discontinue any treatment program without the prior approval
of the supervising officer. *Be evaluated on December 16, 2020, by the Farnum Center IOP and if
admitted, begin it immediately. If denied admission, defendant shall notify the Court, Probation,
U.S. Attorney immediately. A further hearing to be held if the defendant is not accepted into the
Farnum IOP.

The defendant initially attended IOP at Farnum three afternoons/evenings per week. However,
upon moving into Starting Point, the defendant was required to attend a house meeting that
conflicted with his IOP schedule. As a result, the defendant was moved into a different, non-IOP
meeting at Farnum temporarily, until room opened up in their morning IOP session, on February
19, 2021. In addition, staff advised the probation officer that the defendant did not participate in
any non-IOP meetings during the week of 2/8/21 to 2/12/21.

On March 1, 2021, Farnum staff informed the probation officer that when they went to move the
defendant into the morning IOP session as previously planned, he declined stating that it would
not work with his employment schedule. The defendant instead remained in the non-IOP group
but, as of that date, had only engaged sporadically.

On March 22, 2021, Farnum staff informed the probation officer that the defendant was again
scheduled to start IOP on March 17, 2021. Staff reported that they spoke with the defendant on
           Case 1:20-cr-00129-PB Document 19 Filed 03/23/21 Page 3 of 4

Jonathan McKnight (Dkt #1:20-cr-00129-PB)
March 23, 2021
Report of Bail Violation – Warrant Recommended

March 17, 2021 and reminded him of the first session scheduled for that evening, but he failed to
show up. As of this writing, the defendant has not participated in any scheduled sessions and has
been terminated from the program as a result. Worthy of note, on March 22, 2021, the defendant
reported to the probation officer that he was actively participating in IOP and indicated that “the
sessions are going good.”

Violation of Condition 8(p): The defendant shall refrain from use or unlawful possession of a
narcotic drug or other controlled substances defined in 21 USC§ 802 unless prescribed by a
licensed medical practitioner.

On March 3, 2021, the defendant submitted an unobserved urine sample which the probation
officer had reason to believe was tampered with. As a result, the probation officer collected a saliva
sample, which tested positive for cocaine. The defendant denied knowingly using any drugs.

On March 9, 2021, the defendant admitted to being untruthful regarding the above noted drug test
result and reported that he used cocaine approximately three days prior to the test. The defendant
also stated that he used cocaine on two other occasions while on release.

On March 9, 2021, the defendant also admitted to the probation officer that he had consumed
alcohol several times since his release. Additionally, the defendant’s former boss at Gamache
Properties in Manchester, NH, advised the probation officer that the defendant was verbally
reprimanded in February 2021 after showing up to work smelling of alcohol.

Recommendation

In addition to the violations listed above, the defendant has engaged in several other concerning
behaviors while under supervision. On January 10, 2021, at approximately 02:00 a.m., members
of the Manchester Police Department were called to a location on Central Street for a reported
domestic argument. Responding officers encountered the defendant and his girlfriend in the
intersection of Lincoln and Central Streets, and both parties admitted that a verbal argument had
taken place. There was no evidence of a physical altercation and neither party was charged with
any offense. The defendant entered Starting Point the following day.

On February 18, 2021, the defendant missed a scheduled drug test and subsequently explained to
the probation officer that he had been in a local hospital due to COVID-19 symptoms. When asked
to provide supporting documentation, the defendant provided a picture of a partial hospital
document that appeared to confirm his account. However, despite numerous requests, the
defendant was unable to provide the document in its entirety. The probation officer ultimately
obtained the paperwork directly from the hospital, and learned that the defendant had admitted
himself for a psychiatric evaluation due to depression and suicidal ideation. The defendant had
also tested positive for cocaine and alcohol while at the hospital.

In sum, the defendant was discharged from his sober living residence more than five weeks ago
under extremely concerning circumstances. The probation officer sought to give the defendant the
benefit of the doubt and continue working with him while he secured a bed at another sober house.
            Case 1:20-cr-00129-PB Document 19 Filed 03/23/21 Page 4 of 4

Jonathan McKnight (Dkt #1:20-cr-00129-PB)
March 23, 2021
Report of Bail Violation – Warrant Recommended

Unfortunately, since that time, the defendant has been untruthful with the probation officer on
numerous occasions, has denied the need for mental health services, and has refused to participate
in treatment as ordered by this Court. For those reasons, the probation officer respectfully
recommends a warrant be issued so that the defendant can be brought before the Court to show
cause as to why his bail should not be revoked.

Reviewed by:                                        Submitted by:

/s/ Eric Gray       3/23/21                         /s/ Jacqulyne Santullo    3/23/21
Eric Gray           Date                            Jacqulyne Santullo            Date
Supervising U.S. Probation Officer                  U.S. Probation Officer

******************************************************************************

THE COURT ORDERS

[    ]   No Action
[   x]   The Issuance of a Warrant/Matter Sealed Pending Arrest
[    ]   The Issuance of a Summons
[    ]   Other


_____________________________                3/23/2021
                                             _____________
Honorable Andrea K. Johnstone                Date
U.S. Magistrate Judge
